Opinion issued March 14, 2013




                                In The

                          Court of Appeals
                                For The

                       First District of Texas
                        ————————————
                          NO. 01-13-00061-CV
                        ———————————
           LATOYA SMITH AND MELVIN SMITH, Appellants
                                  V.
 US BANK NA AS TRUSTEE AS SUCCESSOR TO BANK OF AMERICA
    NA AS SUCCESSOR BY MERGER TO LASALLE BANK NA AS
 TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE MLMI TRUST
  MORTGAGE LOAN ASSET BACKED CERTIFICATES SERIES 2006-
                       RM1, Appellee



              On Appeal from the County Court at Law No. 1
                        Fort Bend County, Texas
                 Trial Court Cause No. 12-CCV-049615


                      MEMORANDUM OPINION
      Appellants, Latoya Smith and Melvin Smith, have neither paid the required

filing fee for this appeal nor established indigence for purposes of appellate costs.

See TEX. R. APP. P. 5 (“A party who is not excused by statute or these rules from

paying costs must pay—at the time an item is presented for filing—whatever fees

are required by statute or Supreme Court order.”), 20.1 (listing requirements for

establishing indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp.

2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in

court of appeals); Order Regarding Fees Charged in Civil Cases in the Supreme

Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict

Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R.

APP. P. app. A § B(1) (listing fees in court of appeals). On January 17, 2013,

appellants were notified that this appeal was subject to dismissal if the filing fee

was not paid by January 28, 2013. After being notified that this appeal was subject

to dismissal, appellants did not adequately respond.       See TEX. R. APP. P. 5

(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                         2